t c memo united_states tax_court carl j d bauman and margaret a bauman petitioners v commissioner of internal revenue respondent docket nos filed date robert l manley for petitioners linda j wise for respondent memorandum findings_of_fact and opinion wright judge respondent determined deficiencies in and additions to petitioners’ federal income taxes as follows 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure docket no additions to tax year1 deficiency sec_6653 sec_6653 sec_6651 dollar_figure 2dollar_figure -- -- big_number -- -- big_number dollar_figure docket no additions to tax year1 deficiency sec_6653 sec_6653 sec_6651 dollar_figure dollar_figure dollar_figure 1increased interest under sec_6621 was imposed 2the additions to tax for and were determined pursuant to sec_6653 percent of the interest due on dollar_figure and dollar_figure for taxable years and respectively after concessions the issues for decision are whether a lease transaction entered into by energy resources ltd erl a limited_partnership of which petitioner husband was a limited_partner was devoid of economic_substance we hold that it was 2the petition also presents an issue of whether respondent is barred from assessing the taxes at issue pursuant to sec_6501 petitioners however did not address this issue at trial nor did they discuss it in their posttrial briefs accordingly the issue is deemed to have been conceded and is not discussed herein whether notes erl issued with respect to advance royalty payments due under a lease agreement represented bona_fide indebtedness we hold that they did not whether annual payments erl agreed to pay under a lease agreement were properly accrued and deducted as advance_royalties due under a minimum_royalty_provision described under sec_1_612-3 income_tax regs we hold that they were not whether erl was engaged in an activity for profit we hold that it was not whether petitioners have established their entitlement to various other deductions stemming from erl’s mining operations pursuant to sec_183 we hold that they have not whether petitioners are liable for the addition_to_tax under sec_6653 for taxable_year and under sec_6653 and for taxable years and we hold that they are whether the increased interest rate attributable to tax-motivated transactions under sec_6621 applies we hold that it does to the extent stated herein whether petitioners are liable for the addition_to_tax under sec_6651 for failure_to_file their tax_return by the prescribed date we hold that they are findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the exhibits attached thereto are incorporated herein at the time the petition was filed in this case petitioners resided in anchorage alaska this case is part of a group of cases identified by respondent as mcintyre-cn mcintyre-cn is a national litigation project involving coal mining partnerships promoted by richard mcintyre mcintyre petitioner husband bauman has been employed as an attorney with the same law firm law firm in anchorage alaska since he has been a partner in that law firm since petitioners timely filed their federal_income_tax return for petitioners’ federal_income_tax return for was not received by the internal_revenue_service irs until date attached to petitioners’ return for taxable_year is a brief handwritten note in which bauman explains the reason for the untimely filing this note essentially states that confusion brought about by petitioner wife’s mrs bauman second pregnancy caused the couple to overlook the filing deadline the note concludes with the statement it won’t happen again petitioners’ federal_income_tax return for was not received by the irs until date attached to petitioners’ return for taxable_year is a brief typewritten note in which bauman explains the reason for the couple’s delinquent filing in this note bauman principally asserts that the couple was unable to satisfy their obligation to file their return by the prescribed date because bauman’s father was ill and that such illness required bauman’s periodic attention petitioners’ federal_income_tax return for was not received by the irs until date the record does not contain an explanation for the tardiness of petitioners’ return for taxable_year background during the taxable years at issue bauman was a limited_partner in erl in erl as lessee entered into a lease agreement with jad coal co inc jad as lessor to mine and market coal underlying certain land in harlan county kentucky this lease transaction was the subject of this court’s opinion in bauman v commissioner tcmemo_1988_122 occasionally bauman i in bauman i this court held that erl’s royalty obligations under its lease agreement with jad were not substantially uniform and were not paid at least annually as such we further held that the royalty obligations were not deductible as advance_royalties paid_or_accrued as a result of a minimum_royalty_provision under sec_1_612-3 income_tax regs the court granted respondent’s motion for partial summary_judgment with respect to this minimum_royalty issue bauman i however was limited to the question of whether the royalty obligations qualified under a minimum_royalty_provision a sec_3the parties have reached settlement with respect to taxable_year the issues before the court pertain to taxable years and 4the parties in bauman v commissioner tcmemo_1988_122 are identical to the parties in the instant case envisioned by sec_1_612-3 income_tax regs bauman i involved taxable years and bauman v commissioner supra subsequent to this court’s decision in bauman v commissioner supra we decided coggin v commissioner tcmemo_1993_209 affd 71_f3d_855 11th cir occasionally the coggin case the coggin case was among a number of cases included in respondent’s national litigation project entitled mcintyre-cn like bauman in the instant case the taxpayer in the coggin case was a limited_partner in erl as a majority of the facts in the coggin case are identical to the facts in the instant case the parties have stipulated pertinent parts of the record in the coggin case as a result of bauman’s investment in erl petitioners claimed certain losses and credits on their federal_income_tax returns for and respondent determined that erl was a sham engaged in solely for the resulting tax benefits and disallowed the losses and credits claimed by petitioners for each year at issue energy resources ltd erl was a tennessee limited_partnership it operated under the accrual_method of accounting investors were solicited through a private_placement memorandum the offering memorandum or offering materials dated date the offering materials explained that erl was organized to lease the lease big_number acres of land in harlan county kentucky occasionally the coal property and that erl would earn future income for its partners by exploiting its rights under the lease the offering materials consisted of pages of information concerning the offering and contained a discussion of a variety of matters including the partnership’s objectives the terms of the agreement potential risk factors and related federal tax issues sixteen pages of the 94-page offering memorandum consisted of a discussion regarding the federal_income_tax consequences relating to the offering attachments to the offering memorandum included a tax opinion a coal reserve report and accounting and productivity projections although many of these attachments were lacking in detail and specificity the tax opinion was an exception the tax opinion which was authored by the taxpayer in the coggin case exceeded pages in length and was extensive and thorough the offering memorandum also contained exhibits included among the exhibits were a copy of the limited_partnership agreement a copy of the lease agreement and copies of various partnership promissory notes mcintyre was erl’s managing general_partner and the sponsor of the offering materials erl’s associate general_partner was mcintyre’s brother charles mcintyre the offering materials advised potential investors that mcintyre was the president of economic research analysts inc era era was an entity with various specialties including tax incentive investments potential investors were further advised that mcintyre’s experience in the coal mining business was limited and that mcintyre’s involvement as a general_partner in other mining partnerships might compete with erl for mcintyre’s time pursuant to the offering materials limited_partnership units were available to prospective investors the minimum investment was one unit per investor however mcintyre possessed authority to issue fractional units to a maximum of investors according to the terms set forth in the offering materials the capital_contribution for each unit was dollar_figure this amount consisted of dollar_figure in cash and a promissory note in the amount of dollar_figure executed by each investor and payable to erl the cash portion of each investor’s capital_contribution was payable in three annual installments the offering materials explained that each investor’s capital_contribution represented his or her proportionate personal liability for three recourse notes which were to be executed by erl and payable to jad for advance minimum royalties due during the first years of the lease accordingly the total capital_contribution by limited partners was designed to equal dollar_figure million the offering materials contained a copy of the erl limited_partnership agreement agreement pursuant to the terms of the agreement percent of erl’s profits and losses were to be allocated to the limited partners the two general partners were to receive the remaining percent of erl’s profits and losses the agreement explained that mcintyre as managing general_partner had the responsibility of managing the partnership’s affairs the offering materials further explained that mcintyre would receive an acquisition fee equal to percent of the total cash contributions made by the limited partners to erl in and as managing general_partner mcintyre was also entitled to a management fee in the amount of dollar_figure per ton of coal mined by or for the partnership payment of this fee however was conditioned on erl’s realization of a minimum per-ton profit of dollar_figure additionally the management fee was structured to terminate once the limited partners received cash distributions equal to their total cash contributions the principal term of erl’s lease with jad wa sec_30 years however erl could terminate the lease in the event the retrieval of coal became economically prohibitive additionally if and to the extent that erl determined it to be economically feasible erl had the option of extending the primary term of the lease on a yearly basis the terms of the lease obligated erl to pay jad an advance production_royalty of percent of erl’s gross coal sales the lease also obligated erl to pay jad a minimum annual advance royalty of dollar_figure million erl was required to pay the minimum advance_royalties annually and each such payment was due without regard to actual production levels however such payments were subject_to credits from actual production the first two minimum annual royalty payments were to consist of a cash payment and a promissory note all remaining payments were to consist of individual promissory notes the first notes were to be denoted as recourse notes while the remaining notes were to be considered nonrecourse notes the first note was to be executed on the date the lease was created and each subsequent note was to be delivered to jad on the same date of each successive year this payment pattern was to continue for the shorter of years or the life of the lease the following table depicts the manner in which the offering materials presented the discharge of the annual royalty payments source cash dollar_figure dollar_figure -- -- big_number big_number dollar_figure recourse note nonrecourse notes --- --- --- dollar_figure each total big_number big_number big_number big_number the partnership_agreement was structured such that the dollar_figure million in notes issued by the limited partners to purchase the partnership units represented the limited partners’ personal liability for the first three annual notes of the partnership for royalty payments erl’s total liability for the advance_royalties however totaled dollar_figure million in cash and notes each note recourse and nonrecourse became due years after execution however at the election of either jad or erl each note could be extended for an additional years although each note bore annual interest at a rate of percent no partner was personally liable for the payment of such interest the maturity_date of each recourse note would not change if the lease were terminated prior to its primary term the offering materials explained that the coal reserves underlying the leased property would serve as security for each note the coal property was acquired by jad in for dollar_figure information pertaining to this acquisition was presented in the offering materials the offering materials explained that the coal property contained three principal coal seams namely the mason harlan and wallins creek seams the offering materials further explained that the objective of the partnership was to develop these three seams and then to develop other seams if such development were practicable the coal reserve report which accompanied the offering memorandum however did not lend solid support for this objective although it maintained that the mason seam was of good quality the coal reserve report noted that the mason seam was not without serious limitations the report further indicated that coal recovered from the harlan seam would be burdened by a high ash content and would require additional premarketing procedures moreover because the wallins creek seam had already been extensively mined the coal reserve report concluded that no recoverable coal reserves existed in the wallins creek seam the coal reserve report continued and further discussed several shortcomings with other potential seams the record does not support a finding that the coal reserve report was prepared by a qualified expert the author of the coal reserve report subsequently became an employee of erl and performed other work for the coal partnerships organized and operated by mcintyre nevertheless the report estimates that the property contained approximately million tons of total potential coal reserves this figure consists of million tons in calculated recoverable reserves and million tons in possible additional reserves the coal reserve report explained however that the above figure regarding possible additional reserves was uncertain and that additional exploration was needed to verify its accuracy the coal reserve report did not conclude whether it would be profitable to mine the underlying property but it did indicate that a prudent production estimate was approximately million tons of coal per year the coal reserve report did however warn potential investors that an in-depth study was necessary before an assessment of the property’s profitability could be made no such study was ever performed the tax opinion contained in the offering materials was exhaustive it discussed essentially all relevant code sections treasury regulations and revenue rulings pertaining to the structure of erl and its transactions much case law was also presented explaining how the courts had interpreted the various code sections regulations and rulings discussed therein the accounting projections accompanying the offering materials included an estimate of erl’s taxable_income for and also included in the accounting projections was an analysis of erl’s estimated mining operations for the 29-year period ending with the accounting projections estimated that erl would realize a net_loss of dollar_figure in similarly for and net losses were estimated to be dollar_figure and dollar_figure respectively as previously stated all but percent of these losses were allocable to the limited partners pursuant to the partnership_agreement the accounting projections further explained that in light of this loss forecast and based on the limited partners’ cash capital contributions the ratios of the tax deductions to the cash capital contributions would be percent percent and percent respectively for and the accounting projections also contained a tabular analysis of projected mining operations it was projected that erl would sell big_number tons of coal in the projections increased annually and during the period from through it was projected that erl would sell in excess of million tons of coal per year this tabular analysis however bore the qualification that all projections were hypothetical and were in no way warranted or guaranteed the offering materials advised potential investors that there were no assurances as to the accuracy of the recoverable coal estimates upon which the substance of the offering materials depended potential investors were also advised by the offering materials that erl did not have any existing long-term_contracts for the sale of coal and that future demand for coal was unpredictable the offering materials further advised potential investors that mcintyre had limited experience in the mining business and that extensive competition should be expected from entities with substantially superior financial technical and intellectual resources the offering materials also discussed the probable likelihood of labor disputes common to the geographic area in which the land covered by the lease was situated erl executed the lease agreement for the coal property on date the terms of the lease were consistent with the representations presented in the offering materials in and erl received eight mining permits two of the mines were never operated the remaining six mines produced an approximate total of big_number tons of coal all erl mining operations ceased by the end of and no other coal was produced from the coal property subsequent to that time the mines were not reclaimed or restored to their premining condition and erl forfeited the reclamation bonds it had posted in order to obtain the mining permits mr and mrs bauman neither bauman nor mrs bauman had any formal education training or experience in coal mining bauman purchased two- thirds of a partnership unit in erl this purchase was motivated at least in part by bauman’s prior participation in a coal mining project promoted and managed by mcintyre many of the partners in bauman’s law firm were also involved in mcintyre-related coal projects several of these partners were also limited partners in erl the members of the law firm routinely discussed with one another the potential opportunities presented by an erl investment bauman’s preinvestment research of erl was principally limited to these intrafirm discussions and a review of the information contained in the offering materials opinion petitioners maintain that respondent has erroneously determined that they are liable for the deficiencies additions to tax and increased interest set forth at the beginning of this opinion the essence of petitioners’ argument is twofold first petitioners maintain that erl was a legitimate entity organized and managed with a true and objective profit_motive petitioners also contend that they invested in erl only after consulting various professionals and that such investment was undertaken with the intent of making a profit accordingly petitioners conclude such consultation and reliance preclude a finding that they were negligent respondent rejects petitioners’ arguments as self-serving and contends that the sole purpose underlying erl’s formation was to enable the limited partners to claim tax benefits based on the pass-through of enormous losses as a result respondent maintains erl’s lease transaction was devoid of economic_substance and as such must be disregarded for federal_income_tax purposes respondent further maintains that erl was not engaged in an activity for profit and that petitioners have failed to substantiate various erl deductions respondent also maintains that certain additions to tax are appropriate for each year at issue issue sec_1 economic_substance bona_fide indebtedness numerous cases hold that transactions which are devoid of economic_substance are to be disregarded for federal tax purposes see 89_tc_1229 affd in part and revd in part sub nom 909_f2d_1360 9th cir 88_tc_386 affd 868_f2d_851 6th cir in 87_tc_905 affd 899_f2d_905 10th cir we summarized the holdings of such cases and explained that a transaction will not be recognized for federal_income_tax purposes if it is a sham or is otherwise devoid of economic_substance see 435_us_561 364_us_361 820_f2d_1543 9th cir affg tcmemo_1986_23 85_tc_332 the substance of the transaction not its form determines its tax consequences 293_us_465 a transaction must have economic_substance which is compelled or encouraged by business or regulatory realities is imbued with tax-independent considerations and is not shaped solely by tax_avoidance features that have meaningless labels attached frank lyon co v united_states supra 74_tc_305 affd per curiam 671_f2d_316 9th cir there are several key indicators which are helpful in determining whether a transaction possesses or lacks economic_substance among these are the presence or absence of arm’s- length price negotiations the relationship between the sales_price and fair_market_value the structure of the transaction’s financing the degree of adherence to contractual terms and whether there was a shifting of the benefits_and_burdens_of_ownership see eg 87_tc_983 supplemented by tcmemo_1987_529 affd without published opinion 860_f2d_1075 3d cir 87_tc_970 james v commissioner supra 77_tc_1221 73_tc_1163 affd 673_f2d_1062 9th cir in evaluating whether a transaction is a sham the court_of_appeals for the ninth circuit to which this case is appealable applies a two-factor test the analysis requires an examination of both the objective and subjective aspects of the transaction the objective factor focuses on whether the transaction would have been likely to produce economic benefits aside from tax benefits the subjective analysis focuses on whether the taxpayer entered into the transaction with a bona_fide business_purpose other than tax_avoidance bail bonds by marvin nelson inc v commissioner supra the court_of_appeals however does not apply these two factors in a rigid fashion 843_f2d_351 9th cir affg 85_tc_968 instead both factors are viewed in a manner intended to aid the court’s traditional analysis with respect to alleged sham transactions the underlying objective is to determine whether the transaction had any practical economic effects other than the creation of tax losses id in the instant case respondent determined that erl’s lease transaction lacked economic_substance accordingly petitioners have the burden of proving that respondent’s determination is erroneous rule a 290_us_111 the issue involving the economic_substance of erl’s lease transaction has twice before been decided in respondent’s favor in both coggin v commissioner tcmemo_1993_209 and suivski v commissioner tcmemo_1993_291 this court held that erl’s lease transaction lacked economic_substance and pursuant to the line of cases identified above was to be disregarded for federal_income_tax purposes petitioners have failed to persuade us that a different outcome is now appropriate on brief petitioners have expended much effort in an attempt to convince us that erl was a legitimate entity that should not be disregarded as a sham despite this effort however we find petitioners’ argument cursory and unconvincing we agree with respondent that the majority of the offering materials consisted of information pertaining to the tax benefits associated with the venture we also agree that such material was extensive and thorough as compared to most of the remaining contents of the offering materials the offering materials provide minimal insight as to the actual profit-making potential of the coal mining venture see rose v commissioner supra pincite petitioners contend that the offering materials focus principally on the risks rather than the benefits of the underlying investment we disagree having carefully examined the offering materials we are convinced that such materials when collectively considered heavily emphasize relevant tax issues properly characterized as benefits ensuing from the investment respondent argues that erl entered into the lease agreement with jad without regard to whether the royalty obligations were commensurate with the fair_market_value of the coal that could reasonably be extracted from the leased property petitioners contend that respondent fails to understand the complexities of the financial transaction as structured by mcintyre in light of the evidence contained in the record however we agree with respondent and conclude that the royalty obligations at issue substantially exceed the fair_market_value of erl’s rights under its lease with jad see coggin v commissioner supra petitioners have failed to establish that erl’s purported royalty obligations of dollar_figure million were reasonably commensurate with the fair_market_value of the coal underlying the leased property perhaps the most compelling fact rendering support to this conclusion is that jad acquired the land covered by the lease for dollar_figure on date approximately years prior to erl’s execution of the lease with jad for the same property id petitioners attempt to address this disparity in two ways first they advance a misguided argument based on the concept of present valuation analysis petitioners also argue that subsequent to jad’s acquisition of the subject property the infrastructure of the property underwent extensive development we find neither argument persuasive petitioners have failed to offer sufficient evidence to establish that the coal property’s fair_market_value had so greatly appreciated to an amount which would justify erl’s agreement to pay dollar_figure million in minimum royalties during the initial 20-year period of its lease rose v commissioner supra pincite a grossly inflated price is a hallmark of a sham_transaction 69_f3d_982 9th cir revg tcmemo_1992_596 additionally the record establishes that mcintyre acted without adequate information regarding the coal property when he executed erl’s lease with jad although mcintyre commissioned a firm to prepare the coal reserve report contained in the offering materials the report is inherently flawed as the leased property constitutes only a portion of the property covered by the report furthermore mcintyre’s actions and representations conflict with the substance of the coal reserve report that is despite the coal reserve report’s conclusion that the property subject_to its scope could realistically be expected to produce million tons of raw coal annually mcintyre represented in the offering materials that the coal property would yield annually million tons of marketable coal moreover the author of the report cautioned mcintyre that the report was based upon insufficient data and an additional in-depth study was necessary in order to render a determination of probable profitability no additional study was engaged see rose v commissioner t c pincite petitioners also contest respondent’s argument that mcintyre disregarded evidence of comparable minimum_royalty obligations in use at the time erl entered into the lease with jad petitioners restrict their attack on this argument to a challenge of respondent’s expert’s ability to appreciate the nature and quality of the transaction respondent’s argument however is convincing jad leased a portion of the same property in date to an independent company the terms of that agreement required the lessee to pay an annual minimum_royalty of just under dollar_figure furthermore erl’s manager of mining operations a person possessing a thorough knowledge of the coal mining industry testified that the largest minimum_royalty with which he was familiar excluding those in which mcintyre was a party involved a lease which required an annual minimum_royalty of dollar_figure on an big_number acre tract of land this witness did however attempt to justify the disparity by noting that while erl’s minimum_royalty obligations were considerably higher than the minimum_royalty obligations with which he was familiar they were justified because erl could defer each payment for up to years we reject this attempted justification and based upon the record conclude that erl’s minimum_royalty obligations were not reasonably comparable to those provided under similar leases in the geographic region respondent next argues that petitioners have failed to establish that erl had an actual and bona_fide objective to satisfy its royalty obligations and generate a profit we agree neither the testimony at trial nor the unreliable coal reserve report persuades us that erl intended to generate sufficient revenue to meet its royalty obligations and earn profits petitioners assert that the lease between erl and jad was negotiated at arm’s length and that the notes representing erl’s minimum_royalty obligations were of a type commonly used in business essentially petitioners attribute the structure of the erl’s lease agreement to the financial wizardry of mcintyre we are not persuaded by petitioners’ argument the entire transaction is covered by a blanket of suspicion the terms of the lease agreement in effect permit erl to postpone payment on each note for years moreover no partner limited or general was personally liable for the interest payable on such notes additionally except for the first three notes all notes representing erl’s obligations were to be nonrecourse nonrecourse_financing is a common indicator of a sham_transaction sacks v commissioner supra 90_tc_1154 such notes are not the type of obligations commonly used in commerce or by banks and other financial institutions see rose v commissioner supra pincite the court is not convinced that the notes were bona_fide debt instruments although petitioners claim that a letter from jad to bauman which notified bauman of erl’s default constitutes evidence of the bona_fide nature of the notes we find petitioners’ argument to be unpersuasive that a note is labeled recourse is not itself dispositive substance not form must govern 293_us_465 731_f2d_1417 9th cir affg 79_tc_714 a nonrecourse debt may be disregarded for tax purposes where it appears likely from all the facts and circumstances that the obligation will not be paid 86_tc_848 affd per curiam on other issues 841_f2d_264 9th cir even a recourse_debt may not be recognized if its payment is unlikely or too contingent id the three recourse notes at issue have a strong nonrecourse flavor and because the record fails to establish that payment of any note recourse or nonrecourse was reasonably likely we are not convinced that such notes represented bona_fide indebtedness in sum petitioners have not sustained their burden of establishing that erl’s activities were motivated by anything other than a desire to obtain the related tax benefits see 924_f2d_1018 11th cir affg 91_tc_733 the nature of the offering materials the manner in which the partnership’s activities were actually conducted and the illusory nature of the lease agreement’s financing convince us that erl’s lease with jad was devoid of economic_substance consequently having considered the underlying subjective business motivation and the objective economic_substance of erl’s activity we sustain respondent’s determination that erl’s lease transaction was a sham which is to be disregarded for federal_income_tax purposes issue minimum_royalty erl claimed substantial loss deductions on its and returns in material part these deductions were attributable to accrued advance_royalties in bauman v commissioner tcmemo_1988_122 a case involving the same partnership and the same lease the court held that the royalty obligations with respect to taxable years and were neither substantially uniform nor paid at least annually consistent with that holding the court further held that such royalties were not deductible as advance_royalties paid_or_accrued as a result of a minimum_royalty_provision under sec_1_612-3 income_tax regs the facts before the court in the instant case are essentially identical to those before the court in bauman v commissioner supra where the court granted a motion by respondent for partial summary_judgment regarding the minimum_royalty issue that case involved the years and an additional year is now before the court the facts with respect to however do not differ in any material aspect from those pertaining to and therefore we reaffirm our earlier decision and for the reasons stated therein hold that with respect to taxable_year as well erl’s royalty obligations are not deductible as advance_royalties paid_or_accrued as a result of a minimum_royalty_provision under sec_1_612-3 income_tax regs accordingly we decline petitioners’ invitation to reverse our earlier decision and sustain respondent’s determination as to this issue issue sec_4 profit_motive substantiation in the notice_of_deficiency respondent also determined that erl’s activities were not engaged in for profit we sustain that determination primarily for the reasons stated in coggin v commissioner tcmemo_1993_209 petitioners have adduced no persuasive evidence or argument to distinguish their case from coggin in this respect the objective facts presented in this case fail to establish that erl entered into the lease with an actual and honest objective of making an economic profit independent of tax savings see generally 86_tc_1326 78_tc_642 affd without opinion 702_f2d_1205 d c cir consequently we resolve this issue in favor of respondent petitioners argue in the alternative that if erl was not engaged in an activity for profit they are entitled to deduct their allocable share of erl’s expenses excluding the royalty obligations in accordance with sec_183 for each year at issue respondent contends that petitioners are in any event precluded from taking such deductions because they have failed to substantiate their entitlement to them we agree with respondent deductions are a matter of legislative grace and petitioners bear the burden of proving that they are entitled to the deductions claimed rule a 292_us_435 welch v helvering u s pincite petitioners argue that because respondent had possession of boxes of erl’s records for a substantial period of time prior to trial it is incumbent upon respondent to come forward with evidence establishing that the claimed deductions were not in fact paid_or_incurred by erl we reject such a contention and decline to shift the burden_of_proof to respondent on brief petitioners claim entitlement to various expenses but the exhibits and self-serving testimony on which they rely fail to substantiate that the alleged expenses were in fact paid_or_incurred consequently respondent is sustained on this ssue issue sec_6653 and sec_6653 and respondent determined that petitioners are liable for an addition_to_tax under sec_6653 for and additions to tax under sec_6653 and for and petitioners bear the burden_of_proof in establishing that they are not liable for such additions to tax rule a sec_6653 for and sec_6653 for and provide for an addition_to_tax equal to percent of the underpayment_of_tax if any part of such underpayment is due to negligence or intentional disregard of rules or regulations sec_6653 as in effect for and provides for an addition_to_tax of percent of the interest on that portion of the underpayment attributable to negligence negligence under sec_6653 is the failure to do what a reasonable or ordinarily prudent person would do under the circumstances zmuda v commissioner f 2d pincite 85_tc_934 petitioners advance several arguments in an attempt to convince the court that no addition_to_tax under sec_6653 or sec_6653 and is appropriate each argument however is self-serving and without merit petitioners first argue that sec_6653's extensive history of amendments suggests that the section is inherently flawed and as such should not be applied against them we reject such an argument petitioners next argue that respondent has treated various taxpayers in the mcintyre-cn litigation project differently with respect to the application of sec_6653 this argument must be rejected because it is the well-established position of this court that our responsibility is to apply the law to the facts of the case before us and to determine the tax_liability of the taxpayer in that case 65_tc_1014 in reaching our decision the commissioner’s treatment of other taxpayers is generally considered irrelevant id petitioners next argue that bauman invested in erl only after extensive discussions with other partners in his law firm they also contend that certain professional financial advisers were consulted by various partners of bauman’s law firm and that such consultations contributed to bauman’s decision to invest in erl we reject this argument as self-serving it is not supported by the facts of the record petitioners further argue that bauman relied heavily on the contents of the offering materials which petitioners contend were prepared by various experts but those responsible for preparing the contents of the offering materials were not disinterested advisers nor were they shown to be in fact experts moreover bauman was not an unsophisticated investor we find his testimony regarding his alleged good_faith reliance questionable at best the information contained in the offering materials was speculative conjecture the offering materials were long on conclusions but short on reasoning and we are skeptical that an intelligent educated person such as bauman could in good_faith rely thereon in hope of earning a profit independent of tax considerations see lieber v commissioner tcmemo_1993_424 reliance on the advice of professionals may serve to defeat a finding of negligence but we are not convinced that petitioners have shown that the purported reliance in the instant case was reasonable see 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 in the face of a transaction which clearly lacked economic_substance and which was designed to produce tax benefits out of proportion with total investment petitioners’ arguments do not establish the exercise of due care 967_f2d_350 9th cir affg ames v commissioner tcmemo_1990_87 had there been a bona_fide examination of the offering materials no ordinarily prudent person would have found erl to be a legitimate investment warning bells tolled but bauman ignored them freytag v commissioner supra pincite see also 998_f2d_1514 9th cir affg in part and revg in part tcmemo_1990_380 at the very least bauman was negligent accordingly respondent’s determination that petitioners are liable for the addition_to_tax under sec_6653 for and additions to tax under sec_6653 and for and is sustained issue sec_6621 sec_6621 provides for an increased rate of interest with respect to any substantial_underpayment of tax attributable to one or more tax_motivated_transactions an underpayment is substantial if it exceeds dollar_figure sec_6621 a tax- motivated transaction includes any sham or fraudulent transaction sec_6621 additionally sec_6621 authorizes the secretary to specify by regulation additional types of transactions which will be treated as tax-motivated transactions sec_301_6621-2t q a-4 temporary proced admin regs fed reg date provides that deductions disallowed for any period in the case of an activity_not_engaged_in_for_profit within the meaning of sec_183 are considered to be attributable to a tax-motivated transaction petitioners contend that sec_6621 cannot be properly applied to them because the any sham or fraudulent transaction clause of sec_6621 was not added to the internal_revenue_code until which was after the years presently at issue this argument must fail the statute as so amended applies to interest accrued after date even though the transaction was entered into prior to that date see 85_tc_552 affd per curiam without published opinion 795_f2d_1005 2d cir kozlowski v commissioner tcmemo_1993_430 affd without published opinion 70_f3d_1279 9th cir the sec_6621 increased rate of interest does not apply to deductions disallowed on separate and independent grounds which do not fall within the specified categories of tax-motivated transactions 92_tc_827 here we have sustained the disallowance of the deductions claimed as advance minimum_royalty payments under sec_1_612-3 income_tax regs the basis for disallowance of the advance minimum_royalty payments is independent of and separable from the tax-motivated transactions upon which the other deductions of erl were disallowed therefore to the extent that petitioners’ underpayment_of_tax is attributable to the disallowed advance minimum_royalty payments petitioners are not liable for the increased interest under sec_6621 all other disallowed deductions however have been sustained on grounds of economic sham and lack of profit objective accordingly petitioners will be liable for increased interest under sec_6621 for the underpayment in tax attributable to these adjustments if the underpayments for each year exceed dollar_figure issue late filing addition_to_tax sec_6651 provides for an addition_to_tax for failure to timely file a federal_income_tax return sec_6651 also provides for an exception to this addition when the taxpayer shows that the failure_to_file was due to reasonable_cause and not due to willful neglect willful neglect has been defined as a conscious intentional failure or reckless indifference 469_us_241 merely demonstrating an absence of willful neglect does not meet the burden_of_proof required of the taxpayer the taxpayer must also make an affirmative showing that a reasonable_cause existed for the untimely filing 58_tc_1055 affd without published opinion 474_f2d_1345 5th cir in order to establish reasonable_cause petitioners must show that they exercised ordinary business care and prudence and were nevertheless unable to file the return by the prescribed date 92_tc_899 sec_301_6651-1 proced admin regs petitioners advance three arguments with respect to this issue first petitioners argue that their failure to timely file their return was due to bauman’s preoccupation with his father’s ailing health and that such preoccupation constitutes sufficient cause to excuse their untimely filing petitioners further argue that the late filing addition_to_tax should not be applied to them because their return was in fact filed prior to the expiration of the automatic 4-month extension period that they would have received had they filed an application_for an extension of time to file finally petitioners argue that the late filing addition_to_tax should not be applied to them because their explanation for the untimely filing was accepted by an agent for respondent when their return was being audited in respondent in contrast contends that petitioners’ failure to timely file their return was not due to reasonable_cause but rather due to willful neglect respondent explains that despite the poor health of bauman’s father bauman managed to continue his practice of law this ability to continue managing his normal affairs respondent contends indicates that bauman was not so overwhelmed by his concern for his father that he could not comply with his obligation to file the tax_return respondent also argues that bauman’s concern for his father did not preclude mrs bauman from fulfilling their obligation to file a timely return we agree with respondent petitioners have not established that their failure_to_file their tax_return by the prescribed date was due to reasonable_cause and not due to willful neglect while we appreciate the emotional difficulties bauman may have experienced while caring for his father the record does not support his contention that he was so overwhelmed by his father’s deteriorating health as to preclude a timely filing the fact that bauman continued to practice law throughout this period indicates that his father’s condition did not prevent him from filing the return on time see dickerson v commissioner tcmemo_1990_577 moreover petitioners failed to explain why mrs bauman was unable to satisfy the couple’s obligation to file a timely return we reject petitioners’ contention that the late filing addition_to_tax should not be applied to them merely because their return was in fact filed prior to the expiration of the month extension period that would have been granted automatically had they filed an application_for extension of time to file the fact remains that no such extension was applied for or granted we also reject petitioners’ argument that the late filing addition_to_tax should not be applied to them in light of discussions which they allegedly had with respondent’s agent regarding the untimely filing bauman’s testimony as to the nature of these discussions was self-serving and the record lacks evidence to corroborate his testimony accordingly respondent’s determination as to this issue is sustained to reflect the foregoing decisions will be entered under rule
